DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 7: “power end assembly;” should read --power end assembly; and--.
Claim 3, line 3: “each nut attached to an end of each of the power end stay rods” should read --each of the plurality of threaded nuts attached to an of each of the plurality of power end stay rods--.
Claim 6, line 7: “power end stay are” should read --power end stay rods are--.
Claim 8, line 5: “the plurality of power end stay rods also” should read --a plurality of power end stay rods--.
Claim 9, lines 3-4: “each crosshead frame” should read –each crosshead frame  of the plurality of crosshead frames--.
Claim 20, line 5: “the plurality of nuts” should read --the plurality of threaded nuts--.
Claim 20, line 6: “torquing the nuts” should read --torquing the plurality of threaded nuts--.
Claims 2 – 20 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 – 8, 10, 12, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliston, Thomas L. (US 4,494,415 – herein after Elliston).
Under a 1st interpretation for limitations “central support plate” and “crosshead section”
In reference to claim 1,  Elliston discloses an apparatus comprising (10; see fig. 1): 
a power end assembly (12) having opposed front and rear surfaces (left and right surfaces respectively in view of fig. 1, for instance, as per fig. 3: front surface = left face of 40 and rear surface = right face of 100) and comprising a central support plate (40/57/59 as per fig. 6) disposed between the front and rear surfaces (in view of fig. 4); 
a plurality of stay rods (44 + “part A” in fig. A below), each of the plurality of stay rods have opposed first and second ends (right and left ends respectively in view of figs. 1 and 6), the first end (right end) of each of the plurality of stay rods attached to the central support plate (40/57/59 as per fig. 6) and the second end (left end) of each of the plurality of stay rods projecting from the front surface (left face of 40) of the power end assembly [plural stay rods seen projecting from left face of 40 in fig. 6]; and 
a fluid end assembly (20) attached to the second end (left end) of each of the plurality of stay rods.

    PNG
    media_image1.png
    798
    1003
    media_image1.png
    Greyscale

Fig. A: Edited fig. 6 of Elliston to show claim interpretation.
In reference to claim 2, Elliston discloses the apparatus, wherein the power end assembly (12) includes: 
a crank section (shown in fig. 7) comprising a crank shaft (120, see figs. 3, 4 and 7); and 
a crosshead section (crosshead section along 84 as shown in fig. B below) offset from the crank section (being offset along the horizontal direction in view of fig. 3) and comprising a plurality of crossheads (84; in view of figs. 3 and 4) [the plurality is given due to the system being a triplex pump]; 
in which the central support plate (40/57/59 as per fig. 6) is disposed between the crank section and the crosshead section.

    PNG
    media_image2.png
    909
    1174
    media_image2.png
    Greyscale

Fig. B: Edited fig. 6 of Elliston to show claim interpretation.
In reference to claim 7, Elliston discloses the apparatus, in which the first end of (right end) each of the plurality of stay rods (44+ “part A” in fig. A above) comprises a threaded outer surface configured to mate with a corresponding threaded opening formed in the central support plate (57/59) [threaded opening being within stay rods 60 that are present within the central support plate 57/59].
In reference to claim 8, Elliston discloses the apparatus, in which the power end assembly further comprises: 
a rear support plate (112); and 
in which the crank section (shown in fig. 7) is disposed between the rear support plate and the central support plate (40/57/59 as per fig. 6); and 
in which the plurality of power end stay rods (60) also traverse the rear support plate (112).
In reference to claim 12, Elliston discloses the apparatus, in which the central support plate (59 as per fig. 6) is of single-piece construction (in view of figs. 4 and 6).
In reference to claim 15, Elliston discloses the apparatus, in which the fluid end assembly (20) comprises: a plurality of fluid end sections (section around cylinder and plunger assemblies 26 in view of figs. 1 and 2) situated in a side-by-side and spaced relationship, each of the plurality of fluid end sections attached to at least one of the plurality of the stay rods (44+ “part A” in fig. A above).
In reference to claim 19, Elliston discloses a method of assembling the apparatus of claim 1, comprising [when assembling the triplex pump of Elliston, these steps would be performed]: attaching the first end of each of the plurality of stay rods (44+ “part A” in fig. A above) to the central support plate (40/57/59 as per fig. 6); and thereafter, attaching the fluid end assembly (20) to the second end of each of the plurality of stay rods [the apparatus of Elliston as above does not explicitly teach the method of assembling the apparatus; however, the apparatus of Elliston does teach all the structural limitations as set forth in claim 1. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)]. 
Under a 2nd interpretation for limitations “central support plate” and “crosshead section”
In reference to claim 1,  Elliston discloses an apparatus comprising (10; see fig. 1): 
a power end assembly (12) having opposed front and rear surfaces (left and right surfaces respectively in view of fig. 1, for instance, as per fig. 3: front surface = left face of 40 and rear surface = right face of 100) and comprising a central support plate (111 as per fig. 6) disposed between the front and rear surfaces (in view of fig. 4); 
a plurality of stay rods (44), each of the plurality of stay rods have opposed first and second ends (right and left ends respectively in view of figs. 1 and 6), the first end (right end) of each of the plurality of stay rods attached to the central support plate (111 as per fig. 6) and the second end (left end) of each of the plurality of stay rods projecting from the front surface (left face of 40) of the power end assembly; and 
a fluid end assembly (20) attached to the second end (left end) of each of the plurality of stay rods.
In reference to claim 2, Elliston discloses the apparatus, wherein the power end assembly (12) includes: 
a crank section (see fig. C below) comprising a crank shaft (120, see figs. 3, 4 and 7); and 
a crosshead section (see fig. C below) offset from the crank section (being offset along the horizontal direction in view of fig. 3) and comprising a plurality of crossheads (70) [the plurality is given due to the system being a triplex pump]; 
in which the central support plate (111) is disposed between the crank section and the crosshead section.

    PNG
    media_image3.png
    717
    813
    media_image3.png
    Greyscale

Fig. C: Edited fig. 4 of Elliston to show claim interpretation.
In reference to claim 3, Elliston discloses the apparatus, further comprising:
a plurality of power end stay rods (60), each of the power end stay rods traversing the crank section, the central support plate (111), and the crosshead section (in view of fig. E above and fig. 6); and
a plurality of threaded nuts (63), each nut attached to an end (right end) of each of the power end stay rods (60).
In reference to claim 4, Elliston discloses the apparatus, in which the apparatus is situated within an ambient environment  (environment surrounding the apparatus in fig. 1 of Elliston), in which at least a portion of each end of each of the plurality of power end stay rods is exposed to the ambient environment (under the broadest reasonable interpretation, this is true when the apparatus is assemble and/or disassembled and/or when cover 100 is removed).
In reference to claim 5, Elliston discloses the apparatus, in which each of the plurality of stay rods (44) has a first longitudinal axis; in which each of the plurality of power end stay rods (60) has a second longitudinal axis; and in which the first longitudinal axis is offset from the second longitudinal axis (under the broadest reasonable interpretation in view of fig. 6, for instance, longitudinal axis of upper stay rod 44 is offset from longitudinal axis of lower power end stay rod 60).
In reference to claim 6, Elliston discloses the apparatus (see fig. C1 below), 
in which the plurality of stay rods (44) comprises: a plurality of upper stay rods positioned in a spaced relationship with a plurality of lower stay rods; and 
in which the plurality of power end stay rods (60) comprises: a plurality of upper power end stay rods positioned in a spaced relationship with a plurality of lower power end stay rods; 
in which the plurality of upper and lower stay rods and power end stay rods are positioned in consecutive rows (rows being consecutive in anticlockwise direction, wherein the rows being into and out of the page) relative to the front surface (left face of 40) of the power end assembly, the first row (on the right side of 40 above reference numeral 151; first row being into and out of page) comprising the plurality of upper power end stay rods, the second row (on the left side of 40 above reference numeral 80; second row being into and out of page) comprising the plurality of upper stay rods, the third row comprising the plurality of lower stay rods (on the left side of 40 below reference numeral 80; third row being into and out of page), and the fourth row (on the right side of 40 below reference numeral 151; fourth row being into and out of page) comprising the plurality of lower power end stay rods.

    PNG
    media_image4.png
    631
    882
    media_image4.png
    Greyscale

Fig. C1: Edited fig. 3 of Elliston to show claim interpretation.
In reference to claim 8, Elliston discloses the apparatus, in which the power end assembly further comprises: a rear support plate (112); and in which the crank section (in fig. C above) is disposed between the rear support plate and the central support plate; and in which the plurality of power end stay rods (60) also traverse the rear support plate.
In reference to claim 10, Elliston discloses the apparatus, in which the plurality of stay rods (44) are in a spaced relationship with the plurality of power end stay rods (60) [in view of fig. 6].
In reference to claim 12, Elliston discloses the apparatus, in which the central support plate (111) is of single-piece construction (in view of fig. 6).
In reference to claim 15, Elliston discloses the apparatus, in which the fluid end assembly (20) comprises: a plurality of fluid end sections (section around cylinder and plunger assemblies 26 in view of figs. 1 and 2) situated in a side-by-side and spaced relationship, each of the plurality of fluid end sections attached to at least one of the plurality of the stay rods (44).
In reference to claim 19, Elliston discloses a method of assembling the apparatus of claim 1, comprising: attaching (indirectly) the first end (right end) of each of the plurality of stay rods (44) to the central support plate (111); and thereafter, attaching the fluid end assembly (20) to the second end (left end) of each of the plurality of stay rods (44) [the apparatus of Elliston as above does not explicitly teach the method of assembling the apparatus; however, the apparatus of Elliston does teach all the structural limitations as set forth in claim 1. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)].
In reference to claim 20, Elliston discloses a method of assembling the apparatus of claim 1, comprising: installing the plurality of power end stay rods (62) through aligned passages (62, see fig. 6) formed within the crosshead section, the central support plate (111), and the crank section (see fig. C above); thereafter, attaching the plurality of nuts (63) to the end (right end in view of fig. 6) of each of the power end stay rods and torqueing the nuts against the power end assembly; thereafter, attaching (indirectly) the first end (right end) of each of the plurality of stay rods (44) to the central support plate; and thereafter, attaching the fluid end assembly (20) to the second end (left end) of each of the plurality of stay rods [the apparatus of Elliston as above does not explicitly teach the method of assembling the apparatus; however, the apparatus of Elliston does teach all the structural limitations as set forth in claims 1-3. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)].
Claims 1, 2, 9, 11, 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotapish et al. (US 2015/0300332 – herein after Kotapish).
In reference to claim 1,  Kotapish discloses an apparatus comprising (10; see fig. 1 and ¶39): 
a power end assembly (12) having opposed front and rear surfaces (see fig. D below) and comprising a central support plate (see fig. D below) disposed between the front and rear surfaces [see ¶40: “The stay rods 19 extend from at least the crankshaft housing 16, through the stationary crosshead housing 26, through respective ones of the sleeves 32, and through respective bores (not shown) formed in the fluid end block 18. The stay rods 19 include respective threaded ends, which are threadably engaged with respective nuts 34 to connect the fluid end block 18 to the crankshaft housing 16”; one of the ends of the stay rods 19 is within the housing 16, the element in the housing 16 to which left end of stay rod 19 is coupled is interpreted to be a central support plate]; 
a plurality of stay rods (19), each of the plurality of stay rods have opposed first and second ends (left and right ends respectively), the first end (left end) of each of the plurality of stay rods attached to the central support plate and the second end (right end) of each of the plurality of stay rods projecting from the front surface of the power end assembly; and 
a fluid end assembly (14) attached to the second end (right end) of each of the plurality of stay rods (19).

    PNG
    media_image5.png
    576
    1192
    media_image5.png
    Greyscale

Fig. D: Edited fig. 1 of Kotapish to show claim interpretation.
In reference to claim 2, Kotapish discloses the apparatus, wherein the power end assembly includes: a crank section (see fig. D above) comprising a crank shaft (not seen but present as per disclosure in ¶39) and a crosshead section (see fig. D above) offset from the crank section (being offset along the horizontal direction in view of fig. 1) and comprising a plurality of crossheads (26, as per disclosure in ¶43); in which the central support plate is disposed between the crank section and the crosshead section.
In reference to claim 9, Kotapish discloses the apparatus, in which the apparatus is situated in an ambient environment (environment surrounding the apparatus in fig. 1 of Kotaphish), and in which the crosshead section (in fig. D above) further comprises: a plurality of crosshead frames (26) situated in a side-by-side relationship (as per disclosure in ¶40), each crosshead frame housing a corresponding one of the crossheads (crossheads are not shown in the drawings, but each of the crosshead housing having a crosshead is an inherent feature); in which an outer surface of each of the plurality of crosshead frames is exposed to the ambient environment (as seen in fig. 1 or fig. D above).
In reference to claim 11, Kotapish discloses the apparatus, in which each of the plurality of stay rods (19) traverses (passes through) the crosshead section, but not the crank section [see ¶40: “The stay rods 19 extend from at least the crankshaft housing 16, through the stationary crosshead housing 26, through respective ones of the sleeves 32, and through respective bores (not shown) formed in the fluid end block 18. The stay rods 19 include respective threaded ends, which are threadably engaged with respective nuts 34 to connect the fluid end block 18 to the crankshaft housing 16”].
In reference to claim 13, Kotapish discloses the apparatus, further comprising: a sleeve (32) disposed around each of the plurality of stay rods (19) and interposed between the fluid end assembly (14) and the front surface of the power end assembly.
In reference to claim 14, Kotapish discloses the apparatus, in which the apparatus is situated in an ambient environment (environment surrounding the apparatus in fig. 1 of Kotaphish); and in which at least a portion of the central support plate is exposed to the ambient environment (when assembling the apparatus of Kotapish). 
In reference to claim 19, Kotapish discloses a method of assembling the apparatus of claim 1, comprising [when assembling the triplex pump of Kotapish, these steps would be performed]: attaching the first end of each of the plurality of stay rods (19) to the central support plate; and thereafter, attaching the fluid end assembly (14) to the second end of each of the plurality of stay rods [the apparatus of Kotapish as above does not explicitly teach the method of assembling the apparatus; however, the apparatus of Kotapish does teach all the structural limitations as set forth in claim 1. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)].
Claims 1, 2, 11, 13, 15 and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morreale, John (US 2017/0211565 – herein after Morreale).
Under 1st interpretation
In reference to claim 1,  Morreale discloses an apparatus comprising (100; see fig. 1): 
a power end assembly (110) having opposed front and rear surfaces (see fig. E below) and comprising a central support plate (defined by wall/surface that receives right end of stay rod 122 in view of fig. E below) disposed between the front and rear surfaces; 
a plurality of stay rods (122), each of the plurality of stay rods have opposed first and second ends (right and left ends respectively in view of figs. 1 and 6), the first end (right end) of each of the plurality of stay rods attached to the central support plate (in view of fig. E below) and the second end (left end) of each of the plurality of stay rods projecting from the front surface of the power end assembly [plural stay rods seen projecting from asserted front surface in fig. E below]; and 
a fluid end assembly (120) attached to the second end (left end) of each of the plurality of stay rods (122).

    PNG
    media_image6.png
    760
    1180
    media_image6.png
    Greyscale

Fig. E: Edited fig.1 of Morreale to show claim interpretation.
In reference to claim 2, Morreale discloses the apparatus, wherein the power end assembly (110) includes: 
a crank section (section surrounding crankshaft in view of fig. E above) comprising a crank shaft (not shown but present); and 
a crosshead section (see fig. E above) offset from the crank section (being offset along the horizontal direction in view of fig. D above) and comprising a plurality of crossheads (see fig. E above); 
in which the central support plate (defined by wall/surface that receives right end of stay rod 122 in view of fig. E above) is disposed between the crank section and the crosshead section.
In reference to claim 11, Morreale discloses the apparatus, in which each of the plurality of stay rods (122) traverses (passes through) the crosshead section, but not the crank section (i.e. section surrounding crankshaft in view of fig. E above).
In reference to claim 13, Morreale discloses the apparatus, further comprising: a sleeve (112) disposed around each of the plurality of stay rods (122) and interposed between the fluid end assembly and the front surface of the power end assembly.
In reference to claim 15, Morreale discloses the apparatus, in which the fluid end assembly (120) comprises: a plurality of fluid end sections (as seen in fig. 1; each section with piston, pump chamber, suction and discharge valves) situated in a side-by-side and spaced relationship, each of the plurality of fluid end sections attached to at least one of the plurality of the stay rods (122).
In reference to claim 19, Morreale discloses a method of assembling the apparatus of claim 1, comprising: attaching the first end of each of the plurality of stay rods (122) to the central support plate; and thereafter, attaching the fluid end assembly (120) to the second end of each of the plurality of stay rods [the apparatus of Morreale as above does not explicitly teach the method of assembling the apparatus; however, the apparatus of Morreale does teach all the structural limitations as set forth in claim 1. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)].
Under 2nd interpretation
In reference to claim 1,  Morreale discloses an apparatus comprising (400; see figs. 4-6C): 
a power end assembly (state of apparatus shown in fig. 5B) having opposed front and rear surfaces (front surface = left face of 450 near 448 in fig. 5B and read surface = right face of 410) and comprising a central support plate (442) disposed between the front and rear surfaces; 
a plurality of stay rods (422), each of the plurality of stay rods have opposed first and second ends (right and left ends respectively in view of fig. 5B), the first end (right end) of each of the plurality of stay rods attached to the central support plate (442) and the second end (left end) of each of the plurality of stay rods projecting from the front surface of the power end assembly [plural stay rods seen projecting from asserted front surface]; and 
a fluid end assembly (420) attached to the second end (left end) of each of the plurality of stay rods (422).
In reference to claim 15, Morreale discloses the apparatus, in which the fluid end assembly (420 in fig. 5C) comprises: a plurality of fluid end sections (as seen in fig. 1; each section with piston, pump chamber, suction and discharge valves) situated in a side-by-side and spaced relationship, each of the plurality of fluid end sections attached to at least one of the plurality of the stay rods (422).
In reference to claim 17, Morreale discloses the apparatus, in which each of the plurality of fluid end sections comprises (see fig. 6J): a housing (421) having a horizontal bore (437) formed therein; and a fluid routing plug (435) installed within the horizontal bore.
In reference to claim 18, Morreale discloses the apparatus, in which the housing further comprises:
a beveled surface (surface cut at an angle that is not 90°, see fig. F below: beveled surface is shown as shaded) formed in a wall or walls of the housing and surrounding the horizontal bore; and
in which the fluid routing plug (435) comprises:
a beveled surface formed on an outer surface of the fluid routing plug (surface of 435 that abuts the shaded surface);
in which the beveled surface of the fluid routing plug engages the beveled surface of the housing.

    PNG
    media_image7.png
    835
    1091
    media_image7.png
    Greyscale

Fig. F: Edited fig. 6J of Morreale to show claim interpretation.
Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lesko, Gerald (US 2020/0362678 – herein after Lesko).
In reference to claim 1,  Lesko discloses an apparatus comprising (see fig. 2): 
a power end assembly (18) having opposed front and rear surfaces (see fig. G below) and comprising a central support plate (19) disposed between the front and rear surfaces; 
a plurality of stay rods (see fig. G below), each of the plurality of stay rods have opposed first and second ends, the first end (left end) of each of the plurality of stay rods attached to the central support plate (19) and the second end (right end) of each of the plurality of stay rods projecting from the front surface of the power end assembly; and 
a fluid end assembly (24) attached to the second end (right end) of each of the plurality of stay rods.

    PNG
    media_image8.png
    937
    1189
    media_image8.png
    Greyscale

Fig. G: Edited fig. 2 of Lesko to show claim interpretation.
In reference to claim 16, Elliston teaches the apparatus, further comprising (in view of fig. 1): an upper intake manifold (see fig. G above) attached to the fluid end assembly; a lower intake manifold (52) attached to the fluid end assembly; and a discharge manifold (58) attached to the fluid end assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746